DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1-3 and 11-13 are amended.

Response to Arguments
	Applicant’s arguments regarding the 112 rejection of the claims have been considered and are persuasive. The rejection is withdrawn.

	Applicant’s arguments with regard to the 103 rejection of the claims have been considered and are persuasive. The rejection is withdrawn however, a new rejection is made in view of a further review of the prior art.
	The new rejection presented is a new ground of rejection not necessitated by applicant’s amendments and therefore the finality of the last office action is withdrawn.
	

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

	Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dheer (2011/0313921).

Dheer discloses:
1. A method comprising: 	receiving a funds transfer request from a sender, through a computer network to facilitate a transfer of funds to a recipient, the funds being transferred from a sender account at a sender financial institution to a recipient account of the recipient at a (Para. 0063 and Fig. 4 and Para. 0073); 	determining that the recipient is not a registered user of the computer- implemented funds transfer payment network (Para. 0056); 	in response to determining that the recipient is not a registered user of the computer-implemented funds transfer payment network, automatically transmitting, an invitation to the recipient to join the computer- implemented funds transfer payment network, the invitation being directed to the recipient using the token for the recipient from the funds transfer request by sending the invitation to the recipient using the token (Para. 0060); 	receiving, from the recipient, a response to the invitation, the response comprising an indication that the recipient would like to be a registered user of the computer-implemented funds transfer payment network (Para. 0060, once the recipient has so registered…); 	collecting, identifying information that identifies the recipient, the identifying information including the account number of the recipient's account (Para. 0060, Fig. 21/1); 	creating a record for the recipient in a database of registered users contained in the computer-implemented funds transfer payment network, the record comprising the (Para. 0060, once the recipient has registered they are considered part of the network…Figs. 21/1-22, Para. 0081); and
	providing an identifier of the recipient account to the sender financial institution to enable the sender financial institution to initiate transfer of the funds from the sender account to the recipient account (Para. 0059, The sending bank can complete the full transaction if the recipient bank provides account information (e-mail or phone number) to sending bank), the account number of the recipient account not being shared with the sender by the sender financial institution, the recipient financial institution, or the computer-implemented funds transfer payment network (Para. 0059, funds are transferred using only the email or phone number as the identifier), wherein the identifier of the recipient account is the account number of the recipient account (Para. 0059, recipient bank provides account information to the sending bank).

2. The method of claim 1, wherein the response to the invitation from the recipient further includes a routing number of the recipient financial institution (Fig. 17, and Para. 0077, confirm bank account and routing numbers).

3. The method of claim 2, wherein: the method further comprises:
	providing the routing number to the sender financial institution to enable the sender financial institution to initiate the transfer of the funds from the sender account to the recipient account (Routing number provided as above and per Para. 0036, “Users need not directly register with the payment service. The payment service is integrated into the online banking service or mobile banking service of the bank, and receives registration information directly from the bank.” Therefore the routing information obtained is provided to the financial institution.)

4. The method of claim 1, wherein the identifying information is collected from the response to the invitation (Fig. 21/1-22).

5. The method of claim 1 further comprising:
	sending a notification to the sender regarding a status of the transfer of the funds (Fig. 7).

6. The method of claim 1, further comprising:
	receiving approval of the recipient to receive other funds transfer requests from other members of the computer-implemented funds transfer payment network as a condition for registering with the computer-implemented funds transfer payment network (Para. 0030, if the recipient is registered…funds can be directly sent to the recipient. User registered within one network can send a payment to another user).

7. The method of claim 6, further comprising:
	allowing any of the other members of the computer-implemented funds transfer payment network to contact the recipient using the token for the recipient after the approval of the recipient is received (See claim 6).
 
8. The method of claim 1, wherein the token for the recipient is an email address of the
Recipient (See Fig. 4 under send method).

9. The method of claim 1, wherein the token for the recipient is a phone number of the recipient (Abstract, the request containing one of the payee’s email address and mobile phone number).

10. The method of claim 1, further comprising:
	receiving a second funds transfer request from a second sender to facilitate transfer of second funds from a second sender account of the second sender at a second sender financial institution to the recipient account at the recipient financial institution, the second funds transfer request including the token for the recipient but not including the account number of the account of the recipient (Para’s. 0054-0055);
	determining that the recipient is a registered user with the computer-implemented funds transfer payment network based on the record (Para. 0056); and
	providing the identifier of the recipient account from the record to the second sender financial institution to enable the second sender financial institution to initiate transfer of the second funds from the second sender account to the recipient account (Para. 0057 and 0059 as described in claim 1 rejection).

Claims 11-20 are similarly rejected to the above claims. The system limitations are disclosed in Para. 0085.












































Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694